Citation Nr: 1032017	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-24 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to increases in the "staged" ratings (of 10 
percent prior to March 17, 2008 and 20 percent from that date) 
assigned for the Veteran's diabetes mellitus.

2. Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Esq.


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1967 to July 1970.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO) that, in pertinent part, granted service 
connection for diabetes mellitus, rated 10 percent, effective 
March 4, 2005 (date of claim), and denied TDIU.  In December 
2007, the case was remanded for additional development and to 
satisfy notice requirements.  A July 2008 rating decision 
increased the rating for diabetes mellitus to 20 percent, 
effective March 17, 2008.  As the Veteran has not expressed 
satisfaction with the "staged" increase in the rating, both 
"stages" of the rating remain on appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).  The issues have been characterized to reflect 
that staged ratings are assigned for the Veteran's diabetes 
mellitus.


FINDINGS OF FACT

1. Prior to March 17, 2008, the Veteran's diabetes mellitus was 
manageable by restricted diet only; insulin or hypoglycemic 
agents were not required.

2. From March 17, 2008, the Veteran's diabetes mellitus has 
required oral hypoglycemic agents and a restricted diet; insulin 
and regulation of activities have not been required.  

3. The Veteran's service-connected disabilities, posttraumatic 
stress disorder (PTSD), rated 50 percent; diabetes mellitus, now 
rated 20 percent; and right wrist injury, rated 10 percent, have 
a combined 60 percent rating, and are not shown to be of such 
nature and severity as to preclude him from securing or 
maintaining substantially gainful employment.




CONCLUSIONS OF LAW

1. A rating in excess of 10 percent for diabetes mellitus prior 
to March 17, 2008, and/or a rating in excess of 20 percent for 
diabetes from that date are not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.119; Diagnostic 
Code (Code) 7913 (2009).

2. The schedular criteria for TDIU are not met, and TDIU is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16, 4.19, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the matter of the rating assigned for the Veteran's 
diabetes mellitus, as the rating decision on appeal granted 
service connection and assigned a disability rating and effective 
date for the award, statutory notice had served its purpose, and 
its application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  A July 2005 statement of the 
case (SOC) provided notice on the "downstream" issue of 
entitlement to an increased rating; while a March 2010 
supplemental SOC (SSOC) readjudicated the matter after the 
appellant and his attorney responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield, 20 Vet. App., at 
542.  A March 2008 letter also provided him with general 
disability rating and effective date criteria, and an August 2008 
letter provided him with the rating criteria for diabetes 
mellitus.  The Veteran has had ample opportunity to 
respond/supplement the record.  It is not alleged that notice in 
this matter was less than adequate.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008) ( "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream issues").

Regarding the Veteran's claim for TDIU, he was advised of VA's 
duties to notify and assist in the development of this claim 
prior to its initial adjudication.  August 2004 and March 2008 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  The March 2008 letter 
also informed him of effective date criteria.  The Veteran has 
had ample opportunity to respond/supplement the record, and has 
not alleged that notice in this matter was less than adequate.

The Veteran's pertinent postservice treatment records have been 
secured.  The RO arranged for a VA examination in April 2008 with 
an addendum opinion in June 2008.  The Board notes that the VA 
examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
features of the disabilities on appeal to provide probative 
medical evidence adequate for rating purposes.  The Board finds 
that the record as it stands includes adequate competent evidence 
to allow the Board to decide these matters, and that no further 
development of the evidentiary record is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  Notably, these matters were 
remanded in December 2007 for the association of updated VA 
treatment records with the record, and for a VA examination to 
determine the current severity of the Veteran's diabetes mellitus 
and its impact (along with other service-connected disabilities) 
on his employment.  Both actions were completed on remand.  The 
Veteran has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record. 
 Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

Diabetes Mellitus

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
The Veteran's statements describing his symptoms and condition 
are competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with the 
objective medical evidence and the pertinent rating criteria.

In a claim disagreeing with the initial rating assigned with a 
grant of service connection, as here, separate ratings may be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings have 
been assigned by the RO for diabetes; the evidence does not show 
any further distinct periods of time during the appeal period 
when the criteria for a higher rating were met.

Diabetes mellitus is rated under Code 7913, which provides for a 
10 percent rating if the condition is manageable by restricted 
diet only.  A 20 percent rating is warranted if the condition 
requires insulin and restricted diet, or an oral hypoglycemic 
agent and restricted diet.  The next higher rating, 40 percent, 
is warranted when insulin, a restricted diet, and regulation of 
activities are required.  38 C.F.R. § 4.119.

March 2003 to November 2004 VA treatment records are silent for 
any complaints, findings, treatment, or diagnosis of diabetes 
mellitus.  February 2005 to March 2008 VA treatment records note 
that diabetes mellitus was diagnosed in December 2004.  In 
December 2006, it was noted that the Veteran's diabetes was 
"excellently controlled with lifestyle modifications."  On 
various other dates, it was also noted that the Veteran had 
"done [an] excellent job controlling [his diabetes] with diet 
and exercise."  These records were silent for any notations that 
the Veteran had been prescribed oral hypoglycemic agents or 
insulin for his diabetes.

January 2008 to June 2008 private treatment records from Dr. G.L. 
show that the Veteran first sought treatment from this provider 
in January 2008.  After the first visit, he was referred to an 
endocrinologist and issued a diabetes test monitor.  Thereafter, 
he sought regular follow-up treatment for his diabetes (and other 
medical conditions) through June 2008.  A medication log sheet 
shows that Januvia was prescribed for the first time on March 17, 
2008.
February 2008, April 2008, and July 2008 private treatment 
records from Dr. M.A. show that the Veteran was referred to her 
care by Dr. G.L.  During the Veteran's first visit in February 
2008, he reported having diabetes mellitus for three years and 
being on Januvia as of January 2008.  He also reported that he 
followed a diet, did not exercise, and had only had one 
hypoglycemic reaction.  After a physical examination, primary 
diagnosis of abnormal glucose was assessed.  The Veteran was 
instructed to discontinue Januvia for a two hour glucose 
tolerance test to see if he had diabetes or impaired glucose 
tolerance.  In April 2008, the Veteran met with a dietician and 
diabetic educator for counseling and diabetes self-management.  
In July 2008, the Veteran complained of abnormal glucose.  He was 
advised to continue his current diet and exercise program.

On April 2008 VA examination, the Veteran reported that his 
diabetes mellitus had been diagnosed two years ago, and that he 
had been recently reevaluated by a private physician and had a 
glucose tolerance test in February 2008.  His two-hour 
postprandial was 202 mg/dl, which was in the barely diagnostic 
range for diabetes, and his last hemoglobin A1C of December 2007 
was well within the normal range at 5.4 percent.  The Veteran 
reported that his private physician had started him on Januvia, 
once a day.  He also reported that his private physician had 
advised him to lose weight to help with glycemic control, but he 
was not on any special diet and had not been counseled by a 
dietician.  He stated he had a sugar-free diet.  After a physical 
examination and diagnostic testing, mild type 2 diabetes mellitus 
with normal hemoglobin A1C but slightly positive glucose 
tolerance test was diagnosed.  The examiner also noted that the 
Veteran's activities were not restricted due to his diabetes.

April 2008 to February 2010 VA treatment records show that in May 
2008, the Veteran's diabetes mellitus was noted to be under 
excellent control without any medications.  On October 2008 
medication reconciliation, it was noted that the Veteran had been 
prescribed Metformin by a non-VA healthcare provider.  In June 
2009 and February 2010, his diabetes was noted to be under 
excellent control with Metformin.


Prior to March 17, 2008

For the period of time prior to March 17, 2008, the Veteran's 
diabetes mellitus has been assigned a 10 percent rating.  VA and 
private treatment records from this period of time show that his 
diabetes was excellently controlled with lifestyle modifications, 
including diet and exercise.  As the record shows that prior to 
March 17, 2008, the Veteran's diabetes was managed by restricted 
diet only, this meets the schedular criteria for a 10 percent 
rating under Code 7913.  

Because the criteria for progressively increasing ratings for 
diabetes are stated in the conjunctive, to warrant the next 
higher rating (20 percent) at any point in time prior to March 
17, 2008, it must be shown that during such time the Veteran's 
diabetes required restricted diet and insulin or an oral 
hypoglycemic agent.  A February 2008 private treatment record 
from Dr. M.A. notes the Veteran reported he had Januvia (an oral 
hypoglycemic agent) prescribed in January 2008.  However, such 
notation was based on the Veteran's reported history, and a close 
review of the record found that VA treatment records prior 
October 2008 are silent for any diabetes-related medications, and 
that private treatment records show Januvia was first prescribed 
on March 17, 2008.  Notably, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the transcriber 
is a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995); see also Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (The Board may reject a medical opinion/finding that 
is based on facts provided by the Veteran which have been found 
to be inaccurate or because other facts present in the record 
contradict the facts provided by the Veteran which formed the 
basis for the opinion).  Consequently, the Board does not find 
the February 2008 treatment record from Dr. M.A. to be sufficient 
evidence to show that the Veteran was started on an oral 
hypoglycemic agent in January 2008.  As there is no evidence that 
at any time prior to March 17, 2008, the Veteran was required to 
use insulin or an oral hypoglycemic agent for his diabetes 
mellitus, a rating in excess of 10 percent prior to that date is 
not warranted.



From March 17, 2008

From March 17, 2008 (the date the evidence of record shows the 
Veteran was first prescribed an oral hypoglycemic agent), the 
Veteran's diabetes mellitus has been assigned a 20 percent 
rating.  The next higher (40 percent) rating requires additional 
factors of insulin and regulation of activities.  There is no 
evidence that at any time during the appeal period the Veteran 
has been required to use insulin to treat his diabetes mellitus 
or to regulate his activities due to his diabetes mellitus.  
Insulin use is not reported in the treatment records; and it was 
specifically noted (see April 2008 VA examination report, e.g.) 
that the Veteran's activities were not restricted due to his 
diabetes.  Consequently, a rating in excess of 20 percent is not 
warranted for this time period.

The Board has also considered whether referral of this claim for 
consideration of an extraschedular evaluation is indicated.  
38 C.F.R. § 3.321(b)(1).  Under Thun v. Peake, 22 Vet App 111 
(2008), there is a three-step inquiry for determining whether a 
Veteran is entitled to an extraschedular rating.  First, it must 
be determined whether the disability picture is such that 
schedular criteria are inadequate, i.e., whether there are 
manifestations of impairment that are not encompassed by the 
schedular criteria.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology, and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  Here, there is no objective 
evidence or allegation in the record of symptoms of and/or 
impairment due to diabetes mellitus that are not encompassed by 
the ratings assigned.  Therefore, the schedular criteria are not 
inadequate.  Furthermore, the disability picture presented by the 
Veteran's diabetes mellitus is not shown to be exceptional (on 
April 2008 VA examination, it was noted that his diabetes did not 
restrict his activities).  Accordingly, referral for 
extraschedular consideration is not warranted. 

TDIU

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience, by 
reason of his service-connected disabilities.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  For the above purpose of one 60 percent disability, 
or one 40 percent disability in combination, the following will 
be considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities resulting 
from common etiology or a single accident, (3) disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular- renal, neuropsychiatric, (4) 
multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  
For those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found that 
the service-connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the Director, 
Compensation and Pension Service, for extraschedular 
consideration.  38 C.F.R. § 4.16(b). 

The central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the 
Board may not consider the effects of the Veteran's nonservice-
connected disabilities on his ability to function.

In Floyd v. Brown, 9 Vet. App. 95 (1996), the Court held that the 
Board may not assign an extraschedular disability rating under 
38 C.F.R. § 3.321(b)(1) in the first instance because 38 C.F.R. 
§ 3.321(b)(1) establishes a specific procedure requiring all 
claims under that provision to be referred to the Under Secretary 
for Benefits or the Director of VA's Compensation and Pension 
Service for initial decision.  However, the Court held that the 
Board may be required to consider the applicability of 38 C.F.R. 
§ 3.321(b)(1) when the issue has been raised before the Board.

The Veteran's current service-connected disabilities and 
respective ratings are: PTSD, rated 50 percent; diabetes 
mellitus, rated 20 percent; and right wrist injury, rated 10 
percent.  The combined rating for these disabilities is 60 
percent.  38 C.F.R. § 4.25.  Thus, the minimum schedular criteria 
for TDIU under 38 C.F.R. § 4.16(a) are not met.

Here, the Veteran's service-connected PTSD, diabetes mellitus, 
and/or right wrist injury are not so exceptional or unusual as to 
warrant referral to the Under Secretary for Benefits or the 
Director of VA's Compensation and Pension Service for 
extraschedular consideration.  First, the record does not show 
frequent periods of hospitalizations or any inpatient treatment 
for the service-connected disabilities.  Second, the evidence 
does not support a finding that the Veteran is demonstrably 
unable to obtain or maintain employment due to his service-
connected disabilities.  VA treatment records consistently note 
that the Veteran's diabetes mellitus is well-controlled, and in 
June 2007, the Veteran indicated to his treating psychiatrist a 
desire to attend law school.  He reported that his anxiety from 
PTSD prevented him from learning in crowd-like settings, but 
thought he would do well learning on his own at home.  His 
psychiatrist supported this idea, and indicated this would be 
good for his mental health.  On April 2008 VA examination, it was 
noted that the Veteran had worked for the post office for 25 
years and retired when he could no longer do any lifting.  In a 
June 2008 addendum opinion, the examiner stated, "His [service-
connected] disabilities of diabetes, limited motion of the right 
wrist, and PTSD did not cause his retirement nor do they limit 
his employability now."  

In a statement received from the Veteran in May 2009, he reported 
that he suffers from chronic pain in his right shoulder, neck, 
and back, and that he has staples holding his rib cage together 
that cause constant pain.  He also indicated that a fungal tumor 
had been previously removed from his lung cavity, and that he had 
chronic obstructive pulmonary disease (COPD).  He then stated:

My employability was very limited with these 
conditions.  When my Type II diabetes started and 
worsened, I could no longer work or be employed.  I 
simply take too much medication to be employed by 
anyone . . . Now add to my P.T.S.D., Type II diabetes, 
and bad wrist, all service connected illnesses, 
C.O.P.D., permanent rib and back pain, and a stuck 
right shoulder; they have overwhelmed my ability to 
have any type of employment . . . These service 
connection illnesses can be the sole and correct 
reason for unemployability, since they occurred after 
my other health problems.  A reasonable person can 
simply draw the dots: broke wrist - fungus - surgery - 
broke ribs - stuck shoulder - C.O.P.D. - P.T.S.D. - 
sleep disorder & blood pressure, I could still 
function; then, Type II - Thyroid - Neuropathy.  Type 
II broke down any hope of employment.  My function 
level has decreased.

The Veteran's VA and private treatment records also show that he 
suffers from multiple medical conditions, including, but not 
limited to: a refraction disorder, a wrist injury, 
hypothyroidism, chest wall pain, abnormal findings in the lung 
field, presbyopia, diabetes mellitus, shoulder pain, asthma, 
hyperlipidemia, PTSD, palpitations, lumbosacral neuritis, back 
pain, muscle spasms, hypertension, and a neoplasm in the lung.  
However, apart from PTSD, the right wrist injury, and diabetes 
mellitus, the remaining medical conditions are nonservice-
connected disabilities that may not be considered when 
determining whether the Veteran is employable for TDIU benefits 
purposes.  Therefore, while the Board is sympathetic to the 
Veteran's May 2009 argument that his service-connected 
disabilities in addition to his nonservice-connected disabilities 
render him incapable of employment, such evidence does not show 
that his service-connected disabilities by themselves would 
prevent him from obtaining and maintaining any gainful 
employment.

For the reasons noted above, the evidence is against a finding 
that the Veteran is unemployable because of his service-connected 
disabilities, alone.  Accordingly, the preponderance of the 
evidence is against his claim for TDIU.


ORDER

The appeal seeking a rating in excess of 10 percent for diabetes 
mellitus prior to March 17, 2008, and a rating for diabetes in 
excess of 20 percent from that date is denied.   

Entitlement to TDIU is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


